Exhibit 10.2 STILLWATER MINING COMPANY 2008 RESTRICTED STOCK UNIT AGREEMENT Name of Employee:Greg R. Struble Number of Units: 16,741 Grant Date:February 4, 2008 THISRESTRICTED STOCK UNIT AGREEMENT(the “Agreement”) is made by and between STILLWATER MINING COMPANY, a corporation organized and existing under the laws of the State of Delaware (the “Company”), and the employee named above (the “Employee”), as of the date designated above (the “Grant Date”).This Agreement provides notice of the terms and conditions applicable to a grant of restricted stock units (“RSUs”) made under the Company’s 2004 Equity Incentive Plan, as amended May 3, 2007 (the “Plan”).By execution below, Employee agrees to be bound by the terms and conditions described herein and the provisions of the Plan. 1. Grant of Restricted Stock Units.As of the Grant Date, the Board of Directors of the Company (the “Board”) hereby grants to Employee 16,741 RSUs, each RSU corresponding to one share of the Company’s common stock, par value $0.01 per share (the “Common Stock”).Each RSU constitutes an unsecured promise of the Company to pay the amounts contemplated herein, and Employee as a holder of any RSUs has only the rights of a general unsecured creditor of the Company. 2. Vesting Schedule.
